Citation Nr: 1137092	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant; Hospice Nurse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


      INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

The appellant seeks benefits as the Veteran's surviving spouse.  

The appellant testified before the Board sitting at the RO in May 2008.  A transcript of the hearing is associated with the claims file. 

In April 2009, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

The appellant's December 2003 claim for DIC includes a claim for pension.  The issue of entitlement to a survivor's pension been raised by the appellant and the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran died in December 2003.  The cause of death listed on the death certificate was glioblastoma multiforme (brain tumor).  

2.  At the time of his death, the Veteran had no service-connected disabilities but had a claim pending for service connection for glioblastoma multiforme.  

3.  As competent and credible evidence is in relative equipoise, the Veteran's glioblastoma multiforme is related to exposure to herbicide in service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for glioblastoma multiforme, the cause of the Veteran's death, have been met.  38 §§ U.S.C.A. 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for payment of accrued benefits have been met.  38 U.S.C.A. 
§§ 5101(a), 5121(a)(c) (West 2002); 38 C.F.R. § 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed
The Veteran served as a U.S. Army heavy vehicle driver including service in the Republic of Vietnam.  The Veteran died in December 2003.   The cause of death listed on the death certificate was glioblastoma multiforme, a form of brain tumor.  The appellant contends that the disease was caused by the Veteran's exposure to herbicides, pesticides, lubricants, solvents, and fuels in service.  

A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R.  
§ 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R.  
§ 3.312(b).

Service Connection on a Presumptive Basis

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, service personnel records and the Veteran's November 2003 claim showed that the Veteran served in Vietnam in 1968-69 and is therefore presumed to have been exposed to herbicide.  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), certain soft-tissue sarcomas, ischemic heart disease (including but not limited to acute, subacute and old myocardial infarction); atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, and coronary bypass surgery; and stable, unstable, and Prizmetal's angina.  Gliobastoma multiforme or brain cancers are not among those diseases for which presumptive service connection is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

In response to seven NAS reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005, and June 2010.  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  NAS issued Update 2008, and the Secretary added three additional disorders to the list of those for which the presumption of service connection is available.   See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Glioblastoma multiforme is not on the list of those new diseases for which presumptive service connection is available.  

The legal presumption for service connection for diseases based on exposure to herbicide in Vietnam is established by Congress in 38 U.S.C.A. § 1116 which requires VA to prescribe regulations based on statistical analysis taking into account reports by the National Academy of Sciences and all other sound medical and scientific information.  To warrant presumptive service connection for a disease, there must be a positive association with exposure to herbicide used in Vietnam.  Here, the appellant has not provided evidence or argument that VA has not followed the congressionally mandated process.  

To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  Polovick v. Shinseki, 23 Vet. App. 48 53-53 (2009) (citing Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  Id. 
   
Therefore, the Board concludes that presumptive service connection for glioblastoma multiforme based on exposure to herbicide is not available because the disease is not listed among those for which the Secretary has determined there is a positive association to exposure to herbicide in Vietnam.  

Service Connection on a Direct Basis

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  
   
The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.  Statistical analysis can be a factor in considering whether the totality of evidence is sufficient to establish direct service connection in a particular Veteran's case.   
Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick, 23 Vet. App at 52-53 (citing Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007)).   

Service treatment records are silent for any symptoms, diagnoses, or treatment for a brain disorder, any form of malignancy, or any symptoms of acute exposure to chemicals or ionizing radiation.  

In November 2003, three days before his death, the Veteran submitted a claim for service connection for glioblastoma multiforme (brain tumor).  The record does not show and the Veteran did not identify any VA or private treatment for any reason after service except for treatment for the brain tumor beginning in June 2003.  
Records of private inpatient and outpatient care showed that the Veteran had been in good health.  His attending physician noted that the Veteran had worked for thirty years as a steel worker and later in a small construction company.  The Veteran used chewable tobacco and moderate to heavy alcohol intake had a remote history of tobacco smoking.  The physician noted no personal or family history of significant disease.  In a May 2008 hearing, the Veteran's hospice nurse stated that the Veteran had a hereditary blood disorder (thrombocycompenia) that manifested by low platelet count.  However, blood testing during the Veteran's course of therapy showed no low platelets, and the remainder of the private physician records is silent for any comments that relate the blood disorder to the brain tumor.  

In May 2003, the Veteran experienced a sudden onset of left upper and lower extremity weakness and numbness.  After further progressive left hemiparalysis, in June 2003, the Veteran was diagnosed with a right side parietal brain tumor and underwent a craniotomy and partial excision of the tumor followed by radiation and chemotherapy.  The Veteran's condition deteriorated rapidly and by November 2003 he had total left side paralysis and was bedridden.  The Veteran died in December 2003.  The single cause of death listed on the death certificate was glioblastoma multiforme.  The attending physicians noted no other malignancies and did not comment on the origin of the brain tumor or any aspect of service.  

In the May 2008 Board hearing and in a June 2009 letter, the appellant stated that the Veteran's assignment in Vietnam was in an aircraft maintenance supply unit and that he operated vehicles in convoy to various locations.  The appellant also stated that the Veteran was present during "Project Pink Rose."  However, she also submitted written material from a veteran's service organization that reported this operation ended in April 1967.  In the Veteran's claim, he reported that he was present in Vietnam in 1968-69.  The appellant also called attention to the case of a former Army pilot whose duties included providing airborne protection for Air Force aircraft spraying herbicide.  The article reported that the pilot's clothes were frequently saturated with the herbicidal agent and that he later developed the same form of terminal brain tumor as the Veteran.  The appellant provided an internet article indicating that VA granted service connection in that case.  However, there is no lay or service record evidence to show that the Veteran handled or participated in dispersing herbicide.  Furthermore, decisions by an RO and the Board are not precedential.  38 C.F.R. § 20.1303 (2011).  Another article reported that an Army officer noted in an unidentified report that vegetation along roadways showed signs of defoliation.  The article author(s) concluded that herbicide was sprayed out of the exhaust of trucks.   

In October 2008, the Board requested a medical opinion from an oncologist associated with a VA Medical Center.  Assuming the Veteran was exposed to herbicide during his tour of duty in Vietnam, the Board requested that the physician provide an opinion whether herbicide exposure was a principal or contributing cause of death.  In November 2008 a private family practice physician, Dr. CPK, noted a review of the Veteran's claims file and his review of two general medical treatises.  He noted that glioblastoma multiforme does not appear to have genetic predisposition and no links have been found to smoking, diet, cell phones, or electromagnetic fields.  He noted that the cancer is slightly more common in males, usually occurs at age 50 and above, and is more frequent in certain races.  He noted that the cancer was not on the list of presumptive service-connection diseases.  He concluded that it was less likely than not that the Veteran's glioblastoma multiforme was caused by or related to Agent Orange with no further rationale.   No other opinions were provided by the appellant or obtained by VA.  

In April 2009, the Board denied service connection for the cause of death because presumptive service connection was not available and because the competent lay and medical evidence did not demonstrate that the Veteran's brain tumor was related to service including exposure to herbicide.  

In June 2009, the Board received correspondence from the appellant with a letter from a neurologist, Dr. JMS, who noted that he examined the Veteran in June 2003.  He noted that tumors of the brain are associated with exposure to pesticides that contain dioxin as is also present in Agent Orange.  He noted that exposure to Agent Orange and other pesticides at high concentrations was typical during the Vietnam conflict and that the dioxins cause genetic damage, are fat soluble in organs such as the brain, and lead to the formation of cancers.  The neurologist concluded that the Veteran's brain tumor was causally related to pesticide exposure without further explanation.  

In the correspondence, the appellant noted that the Veteran served as a vehicle driver during Operation Pink Rose when herbicide was sprayed from aircraft and "unwittingly sprayed from the exhausts of trucks, jeeps, and gasoline generators."  
The appellant noted that the Veteran was exposed to solvents, lubricants, fuels, insect repellants, pesticides, and weapons residues and that dioxins were mixed in fuels in order to be dispersed.  The appellant also noted that her research showed that the exposure affected genetic material and that her children have the same blood disorder as the Veteran.  The appellant also referred to an unidentified report by a former Chief of Naval Operations to VA concluding that Agent Orange caused brain cancer.  Regrettably, the appellant did not identify the sources or provide copies of the references used to obtain this information so that they could be recovered and considered by the Board.  

In a January 2010 Order and Joint Motion for Remand, the Court and the parties determined that the Board's analysis was inadequate because the Board relied only on the November 2008 medical opinion which the parties presumed was based solely on statistical analysis as indicated by the physician's referral to VA's list of diseases for which a presumption of service connection was available.  

In correspondence to the appellant's representative in May 2010, an emergency room physician from Minnesota, Dr. PC, noted that he reviewed medical records provided to him regarding the Veteran's diagnosis, treatment, and course of the brain tumor.  The physician noted that glioblastoma multiforme is a highly aggressive form of brain cancer.  He noted that the established risk factors of exposure to ionizing radiation, rare mutation of penetrant genes, and familial history explain only a small proportion of brain tumors and that genetic and environmental characteristics likely play role in familial aggregation of the disease.  The physician cited ten research papers and the National Academy of Sciences 1994 report on the health effects of herbicide use in Vietnam.  The studies reported statistical analyses of population groups and occupations with exposure to toxic substances.  Some studies specifically addressed dioxin exposure in a wide variety of occupations and the results of animal laboratory experiments.  One 2001 study of risk for brain cancer among patients in Iowa found a significant increase in incidents of brain cancer in patients with 10 or more years of work in construction occupations, newspaper, rubber, agricultural, manufacturing, cleaning, maintenance, plumbing, heating, air conditioning, electrical, fueling, and unspecified military occupations.  Notably, an abstract of the study, submitted by another physician below, noted that there was no increase in risk from exposure to gasoline and vehicle exhaust.  The physician noted that the VA consulting physician, Dr. CPK, did not refer to this research.  The emergency room physician concluded that the research suggests a likely causal relationship.  Based on his observation that the Veteran experienced no other major risk factors aside from exposure to Agent Orange, he concluded that the Veteran's brain tumor was more likely than not related to exposure to herbicide in service.  

In February 2011, the Board sought a medical opinion from a radiation oncologist practicing on the staff of a university medical center.  The oncologist, Dr. SPK, noted a review of the claims file including the opinions of the neurologist, VA consulting physician, and emergency room physician.  The oncologist reported that in his experience with patients with glioblastoma multiforme, none had exposure to toxic substances.  He noted that his review of medical literature showed that the cause for this form of brain cancer was not known but that exposure to Agent Orange or other organic chemicals was not a cause.  He noted that the 2001 study cited by the emergency room physician noted that many occupations other than military service had an increased risk.  The oncologist cited another study published in 2005 (not cited by the emergency room physician) that concluded that the only environmental factor unequivocally associated with an increased risk for brain tumors was therapeutic X-irradiation.  

In correspondence in March 2011, the emergency room physician, Dr. PC, reviewed the opinion of the oncologist and offered a rebuttal concluding that the latter's opinion was based on anecdotal experience and not on research.  The physician noted that just because more than one occupation could experience an increased risk did not preclude a relationship between the brain tumors and herbicide.  He commented that the Veteran in this case had only one risk factor - military exposure to Agent Orange - and that research has shown that military service and exposure to dioxin can increase the risk of glioblastoma multiforme.  The physician cited eight of his original references in support of his conclusion.  

In correspondence to the appellant's representative in July 2011, an oncology surgeon from California, Dr. WG, summarized the Veteran's onset and course of the brain tumor and indicated that he had reviewed the opinions discussed above.   He explained and agreed that ionizing radiation has been shown to cause damage to cell genetic material and concluded that the same process occurs with the same degree of damage from herbicide because the dioxin accumulates in adipose tissue and in the liver.  The surgeon cited two animal studies and one human study that increased chromosomal damage was present in organisms exposed to dioxin.  The surgeon also referred to a section of the National Academy of Sciences (NAS) study, Veterans and Agent Orange, Update 2008, which concluded that, although studies in human response were scant, there was a biologic plausibility to the damage to cell genetic material by exposure to dioxin.  The surgeon noted that the NAS changed its evaluation of a relationship between herbicide and brain cancer from limited or suggestive evidence of no association to inadequate or insufficient evidence to determine an association.  The surgeon also noted that other diseases have also moved up a category and therefore, "There is no reason to think additional basic science knowledge and epidemiologic evidence will not cause some conditions on the list, such a brain cancer, to be more definitely linked to Agent Orange in the future."  The surgeon criticized the opinion of the radiation oncologist as parroting the NAS study without critical evaluation, lacking in medical knowledge currency, and likely biased by treating patients who were exposed to radiation as children.  The surgeon noted that the tumor developed in the Veteran at age 56 which he considered to be well before the normal age of diagnosis.  He concluded that the Veteran had none of the known risk factors for brain cancer, having never been exposed to ionizing radiation, polyvinyl chloride, or viral disorders.  He concluded that the Veteran's only known exposure was to Agent Orange and that this exposure made it more likely than not that the brain tumor was related to exposure to herbicide.  

As several medical opinions referred to specific studies and conclusions by the NAS, the Board reviewed the cited sections of Veterans and Agent Orange, Update 2008 (hereafter Update 2008) that pertain to biologic plausibility and specific conclusions regarding brain cancer.    
 
As the competent and credible evidence of record is in relative equipoise, the Board concludes that service connection for glioblastoma multiforme, the cause of the Veteran's death, on a direct basis is warranted.  

The weight of credible lay and medical evidence is that the Veteran's brain tumor first manifested in May 2003.  It is undisputed that the disease did not manifest in service nor was there a continuity of any symptoms since service prior to 2003.  Therefore, the dispositive issue is whether there is an equal or preponderance of evidence that his brain tumor was caused by exposure to hazardous substances including herbicide, pesticide, organic solvents, or petroleum based products in his service as a vehicle operator or during his presence in Vietnam.  

As noted above, he is presumed to have been exposed to herbicide agents.  The Board concludes that he was also exposed to pesticides, personal use insecticides, organic solvents, and petroleum products as this exposure is consistent with work in a tropical environment and work with combustion engine vehicles.  

The Board is mindful that a lay or medical opinion may not be rejected solely because statistical analysis does not support placing the disease on the list for presumptive service connection.  Polovick, 23 Vet. App. at 55-56.   However, statistical analysis can be a factor.  Id. at 52-53.  

The Board concludes that the appellant is competent to provide evidence of the Veteran's duties in service as they were likely described to her by the Veteran and because they are consistent with the service personnel records.  The appellant is not competent to report that herbicide was mixed with fuel and dispersed by vehicles.  Evidence in the claims file of this practice is from an internet article published by a representative of a veteran's service organization.  The Board places low probative weight on the author's contention that dispersion of herbicide included mixing the herbicide with fuel.  The report was based on an alleged observation of defoliation near certain roads by a single officer in an unidentified report.  This practice is not confirmed in any other evidence of record and is not discussed in the section of Update 2008 that summarizs the method of dispersion only by Air Force aircraft.  Service personnel records do not show that the Veteran's military occupation involved the handling or dispersing of herbicide but rather involved the transport of Army aircraft parts and supplies.  There is no evidence that the Veteran had any treatment for acute exposure symptoms.  The Veteran did not have the degree of exposure of the Army pilot who performed air operations in close proximity to spraying aircraft.  A comparison to this pilot is not probative for the appellant's claim and the VA decision in that case is not precedential.  Therefore, the Board concludes that the degree of exposure presumed to have occurred to the Veteran was the same as many other soldiers involved in traveling through sprayed areas and not from large amounts of direct contact with the chemical agent.  

The Board reviewed the lay and medical evidence to identify any other factors unique to the Veteran's history that would weigh for or against a relationship of his brain cancer to service other than biological theories and statistical risk factors.  Regarding age of onset, the VA physician in 2008 cited a medical text for the proposition that glioblastoma multiforme usually occurred at age 50 or above.  Update 2008 provides that tumors of the brain tend to occur in middle age and included tables for percentage occurrence over age 50.  On the other hand, the surgeon noted that the onset of the Veteran's tumor occurred at age 56 concluding that the onset was earlier than expected but without citation or rationale.  None of the Veteran's attending physicians noted that the tumor occurred at an unusually young age.   Therefore, the Board concludes that age at onset does not represent a distinguishing factor.   

The emergency room physician and the surgeon both based the non-statistical portion of their opinions on the absence of any family history of brain cancer and on their unsupported conclusion that he had no other exposure to hazardous substances other than herbicide in service.  The Board places less probative weight on this factor in their conclusions because they ignore the Veteran's post-service occupations as a steel worker for thirty years and in a construction company.  The Board does not speculate on whether the Veteran had exposure in any degree to a particular substance.  However, that he had no exposure to any hazardous substances in these occupations is not credible and reduces the probative weight of these conclusions.  The Board is unable to identify any factor in the record that places the Veteran in any circumstance, medical or occupational, that warrants consideration as a unique case.  The Board does not reject any medical opinion but concludes that all opinions of record, both supportive and non-supportive of a relationship of brain cancer to herbicide exposure in service, are based substantially on the weight of epidemiologic studies.  

All physicians providing medical opinions referred to statistical studies, some by mere reference to NAS reporting, and others by citing to specific peer reviewed research.  The Board acknowledges that this field of study is on-going and that additional diseases other than brain cancer have been recognized as related to herbicide exposure as a result of accumulated research.  Although the emergency room physician and surgeon declare that their opinions warrant greater weight because they are based on more recent developments, many of the studies cited by these physicians are not recent.  Moreover, most of the studies cited have been considered by the NAS.  See Update 2008, 348-353.   The Board concludes from the letters by the emergency room physician, surgeon, and Update 2008 that there is a biologic plausibility of a causative disease process for brain cancer arising from exposure to dioxin which contributes to establishing a preponderance of evidence that this Veteran's disease was caused by his degree of exposure.  The surgeon notes that radiation has been shown to cause damage to genetic material and extends these phenomena to dioxin citing only animal studies.  He forms a conclusion based on his assessment of research progress and his determination that "there is no reason to think" that future research will confirm his hypothesis.  Although expressed in speculative language, the Board accepts this conclusion as part of this physician's professional opinion.  

The Board places probative weight on the statistical analysis and conclusions published by the NAS in its series of reports over an extended period of time.  The Board notes that the committee responsible for the research consists of 14 experience medical professionals in field of epidemiology, toxicology, and environmental health.  Update 2008 was reviewed by an additional 14 medical professionals.   Update 2008 presents research in an unbiased manner including discussions of observations and analysis both for and against an association of disease to herbicide exposure.   Update 2008 reports, 

The only well-established environmental risk factor for brain tumors is exposure to high doses of ionizing radiation (cite omitted). Other environmental exposure-such as to vinyl chloride, petroleum products, and electromagnetic field- are unproved as risk factors.  The causes of most cancers of the brain and other portions of the nervous system are not known.  

NAS cited one 2008 study that identified a possible relationship between herbicide exposure and menigiomas in women but the lack of identification of the specific chemicals of interest makes the interpretation of the result uncertain.   In part, this study resulted in NAS changing the evaluation from "no association" to "inadequate or insufficient evidence."  Notably, the study involved women with a form of brain cancer different from the Veteran's glioblastoma multiforme.  

The Board specifically does not reject any medical opinion solely on the basis that the Veteran's disease was not subject to presumptive service connection.  The Board places probative weight on the single physician opinions even though two opinions are based in part on an unsupported assumption that the Veteran was never exposed to hazardous materials.  Notably, all physicians also relied in part or in whole on statistical studies.  The Board is not competent to assign weight to studies on their scientific and medical merit.  Therefore, the Board concludes that in his case the probative weight of the individual physician opinions is in equipoise that the state of the published statistical research is fluid, but that the research has demonstrated a plausible biologic process.  

The Board considered whether the principal of reasonable doubt or equipoise is applicable in this case.   The Board concluded that there was no unique feature of the Veteran's history and course of illness to separate his case from the statistical analysis.  Weighing of evidence was not determined by a vote count of individual opinions but rather by the credibility of the opinions and degree of expertise and research to support the findings.  The weight of the competent, credible, and probative evidence is in relative equipoise.  Resolving all doubt in favor of the Veteran, the Board grants direct service connection for glioblastoma multiforme, the cause of the Veteran's death.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. §§ 5101(a), 5121(a)(c); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the Veteran did have a claim for service connection for glioblastoma multiforme pending at the time of his death.  The appellant submitted a timely claim for accrued benefits.   Therefore, entitlement to accrued benefits is not warranted.  


ORDER

Service connection for glioblastoma multiforme, the cause of the Veteran's death, is granted, subject to the legal criteria governing the payment of monetary benefits.

Entitlement to accrued benefits is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


